Citation Nr: 1026765	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to service 
connection for Hepatitis C, pneumonia, bilateral knee arthritis, 
osteoarthritis at L3, 4, and 5, bilateral hearing loss, and 
tinnitus.

The issues of entitlement to service connection for a 
prostate disability, a left shoulder disability, a 
cervical spine disability, diabetes, and hypertension have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lung 
disability, a lower back disability, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's Hepatitis C is not the result of an in-service 
disease or injury.

2.  The Veteran's bilateral knee disability is not the result of 
an in-service disease or injury.

CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2005, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection for Hepatitis C and a bilateral knee 
disability.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2005 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was 
notified of the second and third elements of the Dingess notice, 
i.e. the existence of a disability and a connection between his 
service and the disability, in the May 2005 letter.

The Veteran did not receive any notice concerning the disability-
rating and effective-date elements of his claims.  To the extent 
that he was not provided with notice of some of the information 
required by the VCAA for his service connection claims, 
prejudicial error occurs in the context of VCAA notice only when 
such error affects "the essential fairness of an adjudication" 
or "has the natural effect of producing prejudice."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how the 
VCAA notice was defective and (2) how the lack of notice and 
evidence was prejudicial or affected the essential fairness of 
the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  As the Veteran's service connection claims are 
being denied, and no ratings or effective dates are being 
assigned, he has suffered no prejudice from the deficiency with 
regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration (SSA) disability records, and all of the 
identified post-service VA treatment records and private medical 
records.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon, 20 Vet. 
App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83. 

The Veteran was not afforded VA examinations for Hepatitis C or a 
bilateral knee disability.  As discussed below, the record does 
not contain adequate evidence that the Veteran's Hepatitis C or 
bilateral knee disability may be related to a disease or injury 
in service.  VA examinations are therefore not necessary.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (Veteran's 
contention that claimed condition was caused by a service 
connected disability was insufficient); McLendon, 20 Vet. App. at 
79.


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including an October 2005 
examination report from Dr. Barnhill, reveal that he has been 
diagnosed as having Hepatitis C and osteoarthritis of the knees.  
Thus, current Hepatitis C and knee disabilities have been 
demonstrated.

There is no evidence of any complaints of or treatment for 
Hepatitis C or knee symptoms in the Veteran's service treatment 
records and his October 1968 separation examination was normal.  
He has not reported a continuity of Hepatitis C or knee 
symptomatology.  The first clinical evidence of Hepatitis C is a 
July 2002 examination report from Dr. Holman which reveals that 
he tested positive for Hepatitis C and was found to have abnormal 
liver values.  The first clinical evidence of a left knee 
disability is a January 1993 examination report from Hoechst 
Celanese which reveals that there was crepitus of the left knee.  
Also, the first clinical evidence of a right knee disability is 
an August 1994 examination report from Dr. Crotwell which 
indicates that the Veteran reported right knee pain.

The absence of complaints of or treatment for Hepatitis C or a 
knee disability for decades after service weighs the evidence 
against a finding that the Veteran's Hepatitis C or bilateral 
knee disability were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(2000).

There is no other evidence of a relationship between the 
Veteran's Hepatitis C or bilateral knee disability and service 
and neither the Veteran nor his representative has alluded to the 
existence of any such evidence.  The Veteran has expressed his 
belief that the current bilateral knee disability is related to 
service.  In his September 2005 notice of disagreement (NOD), he 
stated that his bilateral knee arthritis was the result of 
pulling heavy ammunition while stationed at Fort Sill.  However, 
it would require medical expertise to say that the current 
bilateral knee disability is the result of service, as opposed to 
other possible causes.  Hence, the Veteran's opinion on this 
question is not competent evidence.  38 C.F.R. § 3.159(a)(1),(2) 
(2009).

Thus, the preponderance of the evidence is against a finding that 
the current Hepatitis C or bilateral knee disability are related 
to service or that such diseases manifested within a year after 
the Veteran's November 1968 separation from service. 

If a chronic disease, such as arthritis, is shown in service and 
at any time thereafter, service connection will be conceded.  38 
C.F.R. § 3.303(b).  There must, however, be sufficient 
observations in service to identify the disease entity.  Id.  As 
discussed above, there is no evidence showing arthritis in 
service and the Veteran has not reported in-service arthritis.  
Hence, service connection cannot be granted on that basis. 

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for Hepatitis C and a bilateral knee disability must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.


ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for a bilateral knee disability 
is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McClendon, 20 Vet. App. at 79.  
The threshold for finding a link between current disability and 
service is low.  Locklear, 20 Vet. App. at 410; McClendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McClendon, 20 Vet. 
App. at 83.

The Veteran's medical records reveal that he has been diagnosed 
as having various lung and lower back disabilities.  For example, 
the October 2005 examination report from Dr. Barnhill indicated 
diagnoses of chronic obstructive pulmonary disease (COPD), 
chronic bronchitis, emphysema, and probable degenerative disk 
disease of the lumbar spine with a history of herniated nucleus 
pulposis. Thus, current lung and lower back disabilities have 
been demonstrated.

As for the Veteran's lung disability, there is evidence that it 
may have pre-existed service.  His service treatment records 
indicate that in an October 1967 report of medical history 
completed for service entrance he reported that he had a history 
of bronchitis.  Also, a March 2004 VA pulmonary outpatient 
treatment note reveals that he reported that he had repeated 
episodes of bronchitis since he was young and that it had 
progressed over time.  His October 1967 entrance examination 
reveals that there were no lung abnormalities at the time he 
entered service and he is presumed sound.  38 U.S.C.A. § 1111 
(West 2002).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

The Veteran's service treatment records indicate that in January 
1968 he was treated for inspiratory wheezes which were localized 
over the right base of the lungs.  Also, in his September 2005 
NOD he stated that he was diagnosed as having pneumonia in 
service and was admitted to Womack Army Hospital for 2 weeks for 
treatment of his lung condition.  Thus, there is evidence of 
possible in-service aggravation of a pre-existing lung 
disability.

The Veteran is competent to report the symptoms and history of 
his lung disability as well as a physician's diagnosis of 
pneumonia.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d 
at 1336.  As there is evidence of a current lung disability and a 
possible pre-existing lung condition that may have been 
aggravated by service, VA's duty to obtain an examination as to 
the etiology of the Veteran's lung disability is triggered.  Such 
an examination is needed to obtain a medical opinion as to 
whether his lung disability pre-existed service and, if so, 
whether it was aggravated by service, or whether it is otherwise 
related to service.

As for the lower back disability, the Veteran has reported on 
several occasions that he injured his lower back in service when 
he fell on his tailbone while running on logs during basic 
training at Fort Bragg.  In a May 2005 written statement (VA Form 
21-4138) he stated that his back disability had existed since 
military service.  Also, a December 1998 examination report from 
Piedmont West  Urgent Care Center reveals that the Veteran 
reported chronic back pain and that he was diagnosed as having 
chronic pain which was probably from arthritis and a history of 
old trauma.

There is also evidence of a post-service back injury.  A February 
2005 examination report from Piedmont Medical Center indicates 
that the Veteran had a history of multiple injuries due to motor 
vehicle accidents with L3, L5 disc fractures in the past.  He was 
diagnosed as having chronic back pain due to previous motor 
vehicle accident injuries.

As there is evidence of a current lower back disability, an in-
service lower back injury, evidence of a continuity of lower back 
symptomatology, and medical evidence that the Veteran's chronic 
back pain may be related to an old injury, an examination is 
needed to obtain a medical opinion as to whether the current 
lower back disability is related to the in-service lower back 
injury or is otherwise related to service. 

With regard to bilateral hearing loss and tinnitus, the Veteran 
has reported hearing problems which began in service.  In his 
April 2005 claim he reported that he had experienced hearing 
problems ever since Advanced Individual Training at Fort Sill.  
Also, in a May 2005 written statement he reported that he was 
exposed to loud noises in service associated with military 
weaponry and that he began having difficulty hearing out of his 
left ear and experienced ringing in his ear during service.  The 
most recent clinical evidence of a hearing condition is a January 
1993 examination report from Hoechst Celanese which reveals that 
the Veteran had scarring of the left tympanic membrane and 
decreased hearing.  

In sum, the record contains evidence of in-service noise exposure 
and hearing problems, reports of hearing problems in the years 
since service, and of a current hearing disability.  An 
examination is needed to determine whether the Veteran has 
current hearing loss as defined by 38 C.F.R. § 3.385 (2009) 
and/or tinnitus, and to obtain medical opinions as to the 
relationship of any current hearing loss and tinnitus to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether the 
current lung disability was incurred or 
aggravated in service.  All indicated tests 
and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current lung disability clearly and 
unmistakably pre-existed service and, if 
so, whether the disability was clearly and 
unmistakably not aggravated (underwent no 
permanent increase in disability) by active 
service beyond the normal progression of 
the disease. 

If the lung disability did not clearly and 
unmistakably pre-exist service, and was not 
clearly and unmistakably permanently 
aggravated in service, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current lung 
disability had its onset in service, is 
related to his in-service lung condition, 
or is otherwise the result of a disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current lower back disability was incurred 
in service.  All indicated tests and 
studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current lower back disability had its onset 
in service, is related to his in-service 
lower back injury, or is otherwise the 
result of a disease or injury in service. 

In formulating the above-requested opinion, 
the examiner should comment on the 
significance, if any, of the post-service 
back injury.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service lower 
back injury, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing disability.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The Veteran should be afforded audiology 
testing to determine whether he has current 
hearing loss as defined by 38 C.F.R. 
§ 3.385.  
Then the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current hearing loss had its onset in 
service, is related to the Veteran's in-
service noise exposure, or is otherwise the 
result of a disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current tinnitus had its onset in service, 
is related to the Veteran's in-service 
noise exposure, or is otherwise the result 
of a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report in-service noise 
exposure, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


